                                       Case 3:18-cv-00360-WHA Document 225 Filed 11/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   UNILOC USA, INC., et al.,
                                                                                             No. C 18-00360 WHA
                                  11                  Plaintiffs,                            No. C 18-00365 WHA
                                  12           v.                                            No. C 18-00572 WHA
Northern District of California
 United States District Court




                                  13   APPLE, INC.,
                                                                                             STATUS REPORT ORDER
                                  14                  Defendant.

                                  15

                                  16        Having received the parties’ latest status update regarding the appeals of the several inter

                                  17   partes reviews affecting this case, the Court awaits the parties’ further status update by

                                  18   FEBRUARY 5, 2021, AT NOON.

                                  19        IT IS SO ORDERED.

                                  20

                                  21   Dated: November 23, 2020.

                                  22

                                  23
                                                                                               WILLIAM ALSUP
                                  24                                                           UNITED STATES DISTRICT JUDGE
                                  25

                                  26
                                  27

                                  28
